Citation Nr: 0714558	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the veteran's claim for service connection of a 
left knee disability due to trauma in service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in the present case pursuant to the 
Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service medical records have been destroyed in the July 12, 
1973, fire at the National Personnel Records Center (NPRC), 
there is a heightened duty to assist.  Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990).  The veteran's service medical records are 
not in the claims file and the NPRC has indicated that they 
were destroyed in the 1973 fire.  Nonetheless, further 
assistance in the form of a medical examination is necessary 
to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4). 

The veteran has submitted numerous statements authored by him 
and others with whom he is associated.  These statements 
offer a history of a 1958 knee injury in service incurred 
when the veteran fell from a tree while stringing 
communications wire, duty consistent with his military 
occupational specialty.  The veteran has offered a history of 
continuing knee pain since service; he states that he was 
treated with analgesics and a left knee brace.  The veteran 
has also echoed these statements under oath at a May 2005 RO 
hearing.  

The veteran is currently diagnosed as having a left knee 
disability.  VA medical center records contain a diagnosis of 
degenerative joint disease of the left knee, for which the 
veteran was treated with medication and a left knee brace.  
These records make no mention of an in-service injury and do 
not discuss the etiology of the veteran's left knee 
disability.

Contained within the claims file are medical records from 
Paul W. Meriwether, M.D.  A November 2004 MRI of the left 
knee contains a diagnosis of a torn meniscus of the left 
knee, a grade I injury of the anterior cruciate ligament, 
edema of the medial knee joint capsule, disruption of the 
medical meniscal femoral and meniscal tibial ligaments, a 
complex tear of the posterior horn and body of the medial 
meniscus, grade IV chondromalacia of the medial femoral and 
tibial condyles, reactive osteitis involving the medial 
femoral and tibial condyles, medical meniscal extrusion and 
grade III chondromalacia of the patella.  A May 2005 
treatment note reflects partial medial meniscotomy and 
chondroplasty of the left knee performed in November 2004.  
The note also reveals that the veteran had reinjured his knee 
in March 2005.  Nonetheless, Dr. Meriwether stated that the 
veteran's left knee arthritis could be related to the history 
of in-service injury as aforementioned.

The Board finds that a remand is necessary to determine the 
presence and etiology of any possible residuals of an in-
service left knee injury.  The veteran has offered evidence 
of an in-service left knee injury and continued 
symptomatology of possible residuals thereof.  Although the 
veteran, as a lay person, is competent to comment on 
symptomatology, he is not competent to diagnose a disorder or 
remark on the etiology thereof.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the medical records from Dr. 
Meriwether suggest a relationship between an in-service left 
knee injury and the veteran's left knee disability.  
Accordingly, because the evidence indicates an in-service 
left knee injury and possible continuing residuals thereof, 
the Board finds that a medical examination is necessary to 
decide the claim; moreover, the Board's duty to assist is 
heightened in this case, the veteran's service medical 
records having been destroyed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
which also advises the veteran to provide 
the RO any information or evidence in his 
possession that may support his claim.

2.  The veteran should be afforded a VA 
examination to address the nature and 
extent of any residuals of an in-service 
left knee injury.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is specifically 
asked to address whether it is at least as 
likely as not that any current left knee 
disability is related to a left knee 
injury in service as reported by the 
veteran.  A rationale for all opinions 
expressed must be provided.

3.  Then, the RO should readjudicate the 
veteran's claim for service connection of 
a left knee disability.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the Case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



